Case 2:11-cr-00026-WFN ECF No. 116 filed 05/04/21 PagelD.337 Page 1of3

PROB 12C Report Date: May 3, 2021
(6/16)
United States District Court pci ae
U.S, DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON
for the
May 04, 2021
Eastern District of Washington aed aU es
Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: Dan Elliott Ochs Case Number: 0980 2:11CRO00026-WEFN-1
Address of Offender: Spokane, Washington 99202

Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge

Date of Original Sentence: October 26, 2011

 

Oniginal Offense: Possession of Child Pornography, 18 U.S.C. § 2252A(a)(5)(B)
Original Sentence: Prison - 120 months Type of Supervision: Supervised Release
TSR - Life
Asst. U.S. Attorney: James A. Goeke Date Supervision Commenced: July 19, 2019
Defense Attorney: Federal Defenders Office Date Supervision Expires: Life
PETITIONING THE COURT

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 10/9/2020, 10/23/2020, 1 1/5/2020, 2/12/2021, and 3/3/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number

Nature of Noncompliance

 

12

Special Condition #32: You must reside in a residential reentry center (RRC) for a period
up to 180 days at the direction of the supervising officer. Y our participation in the programs
offered by the RRC is limited to employment, education, treatment, and religious services
at the direction of the supervising officer. You must abide by the rules and requirements of
the facility.

Supporting Evidence: The offender is alleged to have violated special condition 32, by
being terminating from the RRC based on his failure to abide by the RRC rules and
requirements, on May 3, 2021.

On March 23, 2021, Mr. Ochs appeared before the Court for his scheduled revocation
hearing. At that time, his conditions of supervision were modified to include placement at
the RRC for a period of up to 180 days. Additionally, it was ordered that he abide by the
rules and requirements of the facility.

On May 3, 2021, the undersigned officer received email correspondence from the RRC
director indicating the offender’s placement at the RRC was terminated effective this same
date. According to the director, on May 3, 2021, he witnessed Mr. Ochs cursing atan RRC
Case 2:11-cr-00026-WFN ECF No. 116 filed 05/04/21 PagelD.338 Page 2 of 3

Prob12C

Re: Ochs, Dan Elliott

May 3, 2021

Page 2

13

14

staff member. When Mr. Ochs was instructed to stop cursing, he proceeded to walk over to
the staff member in a threatening manner and said “fuck you”. Based on his threatening
behavior, his placement at the RRC was terminated.

Special Condition #30: You shall be prohibited from possessing or manufacturing any
material, including videos, magazines, photographs, computer-generated depictions, or any
other media that depict sexually explicit conduct involving children or adults, as defined at
18 U.S.C. § 2256(2). Neither shall you enter any establishment involved in the sex industry,
including but not limited to adult bookstores, massage parlors, and strip clubs. You shall not
utilize any sex-related adult telephone numbers. The supervising officer is authorized to
monitor compliance in this area by obtaining relative records including but not limited to
telephone, Internet, credit cards and bank statements.

Supporting Evidence: The offender is alleged to have violated special condition number
30, by accessing sexually explicit material on April 16, and April 19, 2021.

On July 19, 2019, the offender reported to the U.S. Probation Office for his scheduled intake
appointment. At that time, his conditions of supervision were reviewed and he signed said
conditions acknowledging he understood his requirements. Specifically, he was made aware
by his supervising officer that he was prohibited from accessing sexually explicit material.

On April 22, 2021, the undersigned officer reviewed the offender’s weekly Covenant Eyes
report, which identified a concerning screen shot viewed on April 16, 2021. The image
appeared to depict a nude female with her legs spread open. The report also included several
random screen shots taken from Mr. Ochs’ telephone. Upon further review, the probation
officer identified one additional image viewed by the offender on April 19, 2021, that
appeared to depict a naked female.

On April 22, 2021, this officer contacted Mr. Ochs to discuss the aforementioned images.
He admitted the images were sexually explicit; however, he denied viewing them
intentionally. Upon further discussion, Mr. Ochs admitted he encountered the image from
April 19, 2021, after entering “camel toe” into his web search browser.

Special Condition #31: You must actively participate and successfully complete an
approved state-certified sex offender treatment program. You must follow all lifestyle
restrictions and treatment requirements of the program. You must participate in special
testing in the form of polygraphs, in order to measure compliance with the treatment
program requirements. You must allow reciprocal release of information between the
supervising officer and the treatment provider. You must pay for treatment and testing
according to your ability.

Supporting Evidence: The offender is alleged to have violated special condition number
31, by violating his sex offender treatment contract on April 16, and April 19, 2021.

On July 19, 2019, the offender reported to the U.S. Probation Office for his scheduled intake
appointment. At that time, his conditions of supervision were reviewed and he signed said
conditions acknowledging he understood his requirements. Specifically, he was made aware
by his supervising officer that he must abide by the requirements of his sex offender
treatment program.
Case 2:11-cr-00026-WFN ECFNo. 116 filed 05/04/21 PagelD.339 Page 3 of 3

Prob12C

Re: Ochs, Dan Elliott
May 3, 2021

Page 3

As previously noted, Mr. Ochs admitted to viewing sexually explicit images on April 16, and
April 19, 2021. The undersigned officer contacted his sex offender therapist, Priscilla
Hannon, who advised the above-referenced behavior constitutes a violation of his treatment
contract.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a warrant.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: May 3, 2021

 

s/Lori Cross

 

Lori Cross
U.S. Probation Officer

 

THE COURT ORDERS

[ ] No Action

[X] The Issuance of a Warrant

[ ] The Issuance of a Summons

[X] The incorporation of the violation(s) contained in this
petition with the other violations pending before the
Court.

[ ] Defendant to appear before the Judge assigned to the
case.

[X] Defendant to appear before the Magistrate Judge.

[ ] Other

A D1... + Az —

Signature of Judicial Officer

 

5/4/2021
Date

 
